
	

115 S1137 IS: Clean Safe Reliable Water Infrastructure Act
U.S. Senate
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1137
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2017
			Mr. Cardin introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Safe Drinking Water Act and the Federal Water Pollution Control Act to include
			 provisions relating to drinking water and wastewater infrastructure, and
			 for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Clean Safe Reliable Water Infrastructure Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—Drinking water infrastructure
					Sec. 101. Sense of Congress on appropriations levels.
					Sec. 102. Other authorized activities.
					Sec. 103. Negotiation of contracts.
					Sec. 104. WaterSense program.
					TITLE II—Wastewater infrastructure
					Sec. 201. Sewer overflow control grants.
				
			IDrinking water infrastructure
 101.Sense of Congress on appropriations levelsIt is the sense of Congress that Congress should provide robust funding of capitalization grants to States to fund those States’ drinking water treatment revolving loan funds established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) and the State water pollution control revolving funds established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.).
 102.Other authorized activitiesSection 1452(k) of the Safe Drinking Water Act (42 U.S.C. 300j–12(k)) is amended— (1)in paragraph (1)(D), by inserting and the implementation of plans to protect source water identified in a source water assessment under section 1453 before the period at the end; and
 (2)in paragraph (2)(E), by inserting and implement plans to protect source water identified in a source water assessment under section 1453 after wellhead protection programs.
 103.Negotiation of contractsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by adding at the end the following:
				
 (s)Negotiation of contractsFor communities with populations of more than 10,000 individuals, a contract to be carried out using funds directly made available by a capitalization grant under this section for program management, construction management, feasibility studies, preliminary engineering, design, engineering, surveying, mapping, or architectural or related services shall be negotiated in the same manner as—
 (1)a contract for architectural and engineering services is negotiated under chapter 11 of title 40, United States Code; or
 (2)an equivalent State qualifications-based requirement (as determined by the Governor of the State).. 104.WaterSense programThe Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding after part F the following:
				
					GAdditional provisions
						1471.WaterSense program
							(a)Establishment of WaterSense program
 (1)In generalThere is established within the Agency a voluntary WaterSense program to identify and promote water-efficient products, buildings, landscapes, facilities, processes, and services that, through voluntary labeling of, or other forms of communications regarding, products, buildings, landscapes, facilities, processes, and services while meeting strict performance criteria, sensibly—
 (A)reduce water use; (B)reduce the strain on public and community water systems and wastewater and stormwater infrastructure;
 (C)conserve energy used to pump, heat, transport, and treat water; and (D)preserve water resources for future generations.
 (2)InclusionsThe Administrator shall, consistent with this section, identify water-efficient products, buildings, landscapes, facilities, processes, and services, including categories such as—
 (A)irrigation technologies and services; (B)point-of-use water treatment devices;
 (C)plumbing products; (D)reuse and recycling technologies;
 (E)landscaping and gardening products, including moisture control or water enhancing technologies; (F)xeriscaping and other landscape conversions that reduce water use;
 (G)whole house humidifiers; and (H)water-efficient buildings or facilities.
 (b)DutiesThe Administrator, coordinating as appropriate with the Secretary of Energy, shall— (1)establish—
 (A)a WaterSense label to be used for items meeting the certification criteria established in accordance with this section; and
 (B)the procedure, including the methods and means, and criteria by which an item may be certified to display the WaterSense label;
 (2)enhance public awareness regarding the WaterSense label through outreach, education, and other means;
 (3)preserve the integrity of the WaterSense label by— (A)establishing and maintaining feasible performance criteria so that products, buildings, landscapes, facilities, processes, and services labeled with the WaterSense label perform as well or better than less water-efficient counterparts;
 (B)overseeing WaterSense certifications made by third parties, which shall be independent third-party product certification bodies accredited by an accreditation entity domiciled in the United States, such as the American National Standards Institute, as achieving—
 (i)the requirements described in the document of the International Organization for Standardization and the International Electrotechnical Commission entitled ISO/IEC 17065 Conformity assessment—Requirements for bodies certifying products, processes and services and dated September 2012; and
 (ii)the applicable WaterSense requirements; (C)as determined appropriate by the Administrator, using testing protocols, from the appropriate, applicable, and relevant consensus standards, for the purpose of determining standards compliance; and
 (D)auditing the use of the WaterSense label in the marketplace and preventing cases of misuse; (4)not more than 6 years after adoption or major revision of any WaterSense specification, review and, if appropriate, revise the specification to achieve additional water savings;
 (5)in revising a WaterSense specification— (A)provide reasonable notice to interested parties and the public of any changes, including effective dates, and an explanation of the changes;
 (B)solicit comments from interested parties and the public prior to any changes; (C)as appropriate, respond to comments submitted by interested parties and the public; and
 (D)provide an appropriate transition time prior to the applicable effective date of any changes, taking into account the timing necessary for the manufacture, marketing, training, and distribution of the specific water-efficient product, building, landscape, process, or service category being addressed; and
 (6)not later than December 31, 2018, consider for review and revision any WaterSense specification adopted before January 1, 2012.
 (c)TransparencyThe Administrator shall, to the maximum extent practicable and not less than annually, regularly estimate and make available to the public the production and relative market shares and savings of water, energy, and capital costs of water, wastewater, and stormwater attributable to the use of WaterSense-labeled products, buildings, landscapes, facilities, processes, and services.
 (d)Distinction of authoritiesIn setting or maintaining specifications for Energy Star pursuant to section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a), and WaterSense under this section, the Secretary of Energy and the Administrator shall coordinate to prevent duplicative or conflicting requirements among the respective programs.
 (e)No warrantyA WaterSense label shall not create an express or implied warranty.. IIWastewater infrastructure 201.Sewer overflow control grantsSection 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended—
 (1)in subsection (a), by striking the subsection designation and heading and all that follows through subject to subsection (g), the Administrator may in paragraph (2) and inserting the following:  (a)AuthorityThe Administrator may—
 (1)make grants to States for the purpose of providing grants to a municipality or municipal entity for planning, designing, and constructing—
 (A)treatment works to intercept, transport, control, or treat municipal combined sewer overflows and sanitary sewer overflows; and
 (B)measures to manage, reduce, treat, or recapture stormwater or subsurface drainage water; and (2)subject to subsection (g),; 
 (2)in subsection (b)— (A)in paragraph (1), by striking the semicolon at the end and inserting ; or;
 (B)by striking paragraphs (2) and (3); and (C)by redesignating paragraph (4) as paragraph (2);
 (3)by striking subsections (e) through (g) and inserting the following:  (e)Administrative requirements (1)In generalSubject to paragraph (2), a project that receives grant assistance under subsection (a) shall be carried out subject to the same requirements as a project that receives assistance from a State water pollution control revolving fund established pursuant to title VI.
 (2)Determination of governorThe requirement described in paragraph (1) shall not apply to a project that receives grant assistance under subsection (a) to the extent that the Governor of the State in which the project is located determines that a requirement described in title VI is inconsistent with the purposes of this section.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, to remain available until expended—
 (1)$250,000,000 for fiscal year 2017; (2)$300,000,000 for fiscal year 2018;
 (3)$350,000,000 for fiscal year 2019; (4)$400,000,000 for fiscal year 2020; and
 (5)$500,000,000 for fiscal year 2021. (g)Allocation of funds (1)Fiscal year 2017 and 2018For each of fiscal years 2017 and 2018, subject to subsection (h), the Administrator shall use the amounts made available to carry out this section to provide grants to municipalities and municipal entities under subsection (a)(2)—
 (A)in accordance with the priority criteria described in subsection (b); and (B)with additional priority given to proposed projects that involve the use of—
 (i)nonstructural, low-impact development; (ii)water conservation, efficiency, or reuse; or
 (iii)other decentralized stormwater or wastewater approaches to minimize flows into the sewer systems. (2)Fiscal year 2019 and thereafterFor fiscal year 2019 and each fiscal year thereafter, subject to subsection (h), the Administrator shall use the amounts made available to carry out this section to provide grants to States under subsection (a)(1) in accordance with a formula that—
 (A)shall be established by the Administrator, after providing notice and an opportunity for public comment; and
 (B)allocates to each State a proportional share of the amounts based on the total needs of the State for municipal combined sewer overflow controls and sanitary sewer overflow controls, as identified in the most recent survey—
 (i)conducted under section 210; and (ii)included in a report required under section 516(b)(1).; and
 (4)by striking subsection (i). 